I concur in so much of the opinion of Mr. Justice Fishburne as holds that the State has no right of appeal, and therefore that the appeal should be dismissed.
There being no right of appeal by the State from the judgment of acquittal, I doubt the propriety of passing upon any collateral issues undertaken to be raised by this appeal. But if it be conceded that it is proper to do so, I am unable to concur in so much of the opinion as holds that "the record in the alimony proceeding did not constitute a bar to the criminal prosecution, nor was it admissible in evidence on the instance of either the State or the accused."
In so holding, the opinion of Mr. Justice Fishburne undoubtedly follows the general rule. In addition to the authorities he cited, see Smith v. Todd, 155 S.C. 323,152 S.E., 506, 70 A.L.R., 1529, and Keels v. Atlantic C.L.R.R. Company et al., 159 S.C. 520, 157 S.E., 834.
However, in my opinion, this case presents an exception to the general rule. Here the respondent is being prosecuted *Page 279 
under Section 1123 of the Code, and the question of "just cause or excuse" is the crux of the prosecution, as was stated in State v. Lancaster, 135 S.C. 412, 133 S.E., 824.
It is true that the present case is theoretically between the State and the respondent, but the real and sole issue, and the very foundation thereof is still between the wife and husband — whether the husband has, "without just cause or excuse" abandoned or failed to furnish the actual necessaries of life to his wife — and this was judicially determined in two civil actions entitled J.A. Rogers v. Clara Harris Rogers, and Clara Harris Rogers v. J.A. Rogers, in which Mr. Rogers has been by a Court of competent jurisdiction relieved of the civil responsibility of the support of his wife, and given the custody of their children; and there has been no change in that situation since. Further than this, the measure of proof is the same, since in this criminal prosecution, the respondent had to establish "just cause or excuse" by the preponderance or greater weight of the testimony, as he did in the civil actions.
The offense of failing to furnish the necessaries of life to a wife by a husband, who is able-bodied or capable of earning or making a livelihood, without just cause or excuse, is a continuing offense, and I am unwilling to make a holding which will enable the prosecutrix herein to harass, annoy, and put to great expense and mental suffering, a man who has been relieved of the civil responsibility of supporting her by a Court of equal respectability, merely because of a technicality of the law, and a general established rule, especially where the reason or reasons for the general rule are absent in this case.
The incongruity of the situation can be visualized should the defendant under these circumstances be convicted of the failure to support his wife. The statute (Section 1123) under which he is being prosecuted provides: "That if he, either before or after conviction, shall give bond, with one or more sureties, * * * for the maintenance and support of the defendant's wife * * *, he shall not be imprisoned or *Page 280 
the fine imposed until the condition of said bond is broken." Thus the Court of General Sessions would be enforcing the fulfilment of a civil right and liability of which the defendant has been relieved by the Court of Common Pleas.
It is my opinion that the trial Judge properly admitted in evidence the decree of Judge Lide in the civil actions, and that he properly directed a verdict of not guilty.
MR. ASSOCIATE JUSTICE STUKES concurs.